Citation Nr: 1622003	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spondylosis.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from September 1996 to November 2003, with tours of duty in Southwest Asia in 1998 and in Afghanistan in 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted a temporary total rating (TTR) under 38 C.F.R. § 4.30, for surgery necessitating at least one month of convalescence, from March 9, 2007 to May 1, 2007, and then a 10 percent rating effective May 1, 2007 (which was also the pre-surgical disability rating), for his lumbar spondylosis.  The Veteran appealed for a rating in excess of 10 percent.  In April 2016 a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's testimony at his April 2016 Board hearing suggests that his service-connected lumbar spondylosis has worsened.  He last underwent a VA examination in July 2007.  (Although it appears that a VA examination was subsequently requested in July 2010, for which he reportedly failed to appear, there is no documentation in the file to show that he was notified of a scheduled examination.)  He testified that he has had continuing back pain, even though such pain was not as severe as it was prior to his March 2007 lumbar spine surgery.  However, he indicated his biggest concern was nerve damage in his left leg.  He noted that he last received physical therapy from VA in 2012, and was informed at that time that there was nothing that could be done for his neurological problem.  Given the evidence that strongly suggests a material change in the Veteran's condition and the VA's duty to assist the Veteran in obtaining evidence adequate to decide the claim, an additional examination is warranted.  38 C.F.R. §§ 3.159(c)(4), 3.327.

Moreover, the Board notes that at the hearing the Veteran indicated that nerve conduction studies were conducted by a private provider in 2008.  He should be given an opportunity to submit these records, or authorize VA to obtain them on his behalf, prior to undergoing a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to provide any private records of treatment pertaining to his lumbar spine disability, to include the nerve conduction study completed in 2008 (as he indicated at the hearing), which are not already of record.  (Notably, records of Dr. Rami, dated from May 2006 to April 2007, and Dr. Greenberg, dated from April 2006 to April 2007, are already in the claims file).  Alternatively, the Veteran may submit a medical release, authorizing VA to obtain the private records on his behalf.  

2.  After any private records identified in #1 are received, the AOJ should arrange for the Veteran to be scheduled for a VA orthopedic and neurological examination to determine the current severity of his service-connected lumbar spondylosis.  (The examiner should note that in May 2010 the Veteran had a left total hip replacement, which is not service-connected.)  The claims file must be reviewed by the examiner in conjunction with the examination.  If deemed necessary, the examination should include electromyography and lower extremity nerve conduction velocity studies.  

The examiner is also asked to describe: 

(a). Current range of motion in degrees of flexion, extension, rotation, and lateral flexion for the lumbar spine, and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement of the lumbar segments of the spine; in undertaking range-of-motion testing (under 38 C.F.R. § 4.59), the examiner is specifically requested to provide results of active range of motion studies, passive range of motion studies, weight-bearing testing, and nonweight-bearing testing;

(b). The objective neurological abnormalities, including any lower extremity radiculopathy, specifying the nerve or nerves involved; descriptions of any impairment characterized as mild, moderate, moderately severe, or severe incomplete paralysis, or as complete paralysis, would be helpful, and notation should be made as to whether or not any nerve involvement is wholly sensory; 

(c). Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration and frequency of such episodes; 

(d).  Any symptomatic manifestations from the lumbar surgical scar; and 

(e). The impact the Veteran's service-connected lumbar spondylosis and any identified neurological manifestations (alone, not considering the effects of any co-existing, and nonservice-connected, disabilities) have on occupational functioning, furnishing an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of activities he would be able to participate in from a medical standpoint, if any.  
All opinions must include rationale.

3.  Thereafter, the AOJ should review the record and readjudicate the claim for a rating in excess of 10 percent for lumbar spondylosis, taking into consideration whether separate ratings may be warranted for any identified neurological manifestations.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

